DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 18-20 in the reply filed on 12/07/2021 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.

Specification
The disclosure is objected to because of the following informalities:

Paragraph [0055] line 1, the phrase “of the ice tray assembly 100 to move to on open position” is to be interpreted as - - of the ice tray assembly 100 to move to an open position - -.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “the plurality of cavities of the ice tray engage the ejector bar” in line 3 is to be interpreted as - - the plurality of cavities of the ice tray engages the ejector bar - -.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollough et al. (US 20100218542A1).
Regarding claim 1, McCollough teaches an ice maker (ice maker 20 Fig. 2) for freezing water into ice pieces (paragraph [0070]), the ice maker comprising: an elongated cage (mold 182 Fig. 14) having a central revolving axis (first axis of rotation paragraph [0011]) about which the elongated cage revolves (paragraph [0011]), the elongated cage having a first end (proximate end 208 Fig. 14), a second end (distal end 210 Fig. 14) and at least one elongated slot (see annotated Fig. below of McCollough) extending between the first end and the second end an ice tray (see annotated Fig. below of McCollough)  configured to be received in the at least one elongated slot, the ice tray including a plurality of cavities (individual cavities 222 Fig. 14) for receiving water to be frozen into ice pieces (paragraph [0100]); a motor (motor 191 Fig. 12) coupled to the elongated cage for revolving the elongated cage about the central revolving axis(paragraph 

    PNG
    media_image1.png
    463
    827
    media_image1.png
    Greyscale

Regarding claim 18, McCollough teaches a refrigeration appliance (refrigerator 10 Fig. 1) comprising: a fresh food compartment (fresh food compartment 14 Fig. 2) for storing food items in a refrigerated environment having a target temperature above 0.degree C (paragraph [0005]); a freezer compartment (freezing compartment 12 Fig. 2) for storing food items in a sub-freezing environment having a target temperature below 0.degree. C (paragraph [0005]); a system evaporator (system evaporator 60 Fig. 6) for providing a cooling effect to at least one of the fresh food compartment and the freezer compartment (paragraph [0063]); and an ice maker (ice maker 20 Fig. 2) disposed within the fresh food compartment (paragraph [0026]) for freezing water into ice pieces (paragraph [0070]), the ice maker comprising: an elongated cage (mold 182 Fig. 14) having a central revolving axis (first axis of rotation paragraph [0011]) about 
Regarding claim 19, McCollough teaches wherein during revolving of the ice tray through a predetermined angular range (angular position of the bail arm 188 line 5 paragraph [0095]) the ice pieces in the ice tray are ejected from the ice tray (paragraph [0095]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1) in view of Guarino et al. (US 20140165623A1).
Regarding claim 2, McCollough teaches the invention as described above but fails to explicitly teach wherein the controller is configured to position the ice tray in a first angular position such that each of the plurality of cavities is positioned below a respective water fill port.
However, Guarino teaches wherein the controller is configured to position the ice tray in a first angular position (cavities 4 or 4A facing upwardly paragraph [0023]) such that each of the plurality of cavities (cavities 4 and 4A Fig. 7) is positioned below a respective water fill port (openings 74A-74D Fig. 7) to allow the ice tray to be filled with water.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of McCollough to include a controller configured to position the ice tray in a first angular position such that each of the plurality of cavities is positioned below a respective water fill port in view of the teachings of Guarino to allow the ice tray to be filled with water.	Regarding claim 4, the combined teachings teach further comprising a water fill assembly (trough 64 A Fig. 7 of Guarino) extending above the ice tray when the ice tray is in the first angular position (Fig. 7 of Guarino).
Regarding claim 5, the combined teachings teach wherein the water fill assembly includes a plurality of side walls (see annotated Fig. below of Guarino) defining a labyrinth for equally flowing water to a plurality of fill ports of the water fill assembly (paragraph [0021] of Guarino).

    PNG
    media_image2.png
    337
    524
    media_image2.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein during revolving of the ice tray through a predetermined angular range (line 4 paragraph [0023]), the ice pieces in the ice tray are ejected from the ice tray (line 4 paragraph [0023] of Guarino).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1) in view of Guarino et al. (US 20140165623A1), and in further view of Yang (US. 20160370063A1).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein each respective fill port is formed as an outlet in a bottom wall of a trough.
However, Yang teaches wherein each respective fill port (water supply holes 215 Fig. 6) is formed as an outlet in a bottom wall (Fig. 6) of a trough to allow the ice tray to be filled with water.
.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1) in view of Guarino et al. (US 20140165623A1), and in further view of Ito et al. (JP2005326035A).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach further comprising an ejector bar extending through an inner elongated cavity of the elongated cage.
However, Ito teaches further comprising an ejector bar (eccentric shaft 6 Figs. 1 and 3) extending through an inner elongated cavity of the elongated cage (Fig. 1) to allow for the ice contained in the ice tray to be released.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include an ejector bar extending through an inner elongated cavity of the elongated cage in view of the teachings of Ito to allow for the ice contained in the ice tray to be released.
Regarding claim 8, the combined teachings teach wherein the ejector bar is offset from the central revolving axis of the elongated cage (Figs 2 and 3 of Ito) such that the plurality of cavities of the ice tray engage the ejector bar in said predetermined angular range (Figs. 2 and 3, paragraph [017] of Ito).
Regarding claim 9, the combined teachings teach wherein a lower portion of the plurality of cavities (plurality of ice chambers paragraph [015] of Ito) of the ice tray (solid ice .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1) in view of Akira et al. (JP H087015B2).
Regarding claim 10, McCollough teaches the invention as described above but fails to explicitly teach wherein the elongated cage includes at least three longitudinally extending slots angularly spaced around the central revolving axis of the elongated cage and each slot is configured to receive a respective ice tray.
	However, Akira teaches wherein the elongated cage includes at least three longitudinally extending angularly spaced around the central revolving axis of the elongated cage (paragraph [022]) and each slot is configured to receive a respective ice tray (Fig. 6) to allow for the ice maker to have a plurality of ice trays.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of McCollough to include an elongated cage that includes at least three longitudinally extending slots angularly spaced around the central revolving axis of the elongated cage and each slot is configured to receive a respective ice tray in view of the teachings of Akira to allow for the ice maker to have a plurality of ice trays.
Regarding claim 11, the combined teachings teach wherein each ice tray is independently removable from the ice maker (paragraph [022] of Akira).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1) in view of Castrellon et al. (US 20050241329A1).
Regarding claim 12, McCollough teaches the invention as described above but fails to explicitly teach wherein the elongated cage is disposed in a frame and positioned between an outlet opening of the frame and an air duct to define an air path that extends from the air duct, through the elongated cage and to the outlet opening of the frame.
However, Castrellon teaches wherein the elongated cage (magazine 12 Fig. 1) is disposed in a frame (case 10 Fig. 1) and positioned between an outlet opening (window 17 Fig. 3) of the frame and an air duct (air duct 123 Fig. 7) to define an air path that extends from the air duct, through the elongated cage and to the outlet opening of the frame (paragraph [0065]) to freeze the water in the ice trays and produce ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of McCollough to include an elongated cage disposed in a frame and positioned between an outlet opening of the frame and an air duct to define an air path that extends from the air duct, through the elongated cage and to the outlet opening of the frame in view of the teachings of Castrellon to freeze the water in the ice trays and produce ice.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1) in view of Castrellon et al. (US 20050241329A1), and in further view of Shao et al. (CN 101922832B).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the ice tray is removable from the ice maker through the outlet opening of the frame.
	However, Shao teaches wherein the ice tray is removable from the ice maker through the outlet opening of the frame (Fig. 1) to allow for easy insertion and removal of the ice tray.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1) in view of Ito et al. (JP2005326035A).
Regarding claim 20, McCollough teaches the invention as described above but fails to explicitly teach further comprising an ejector bar extending through the inner elongated cavity of the elongated cage, wherein the ejector bar is offset from the central revolving axis of the elongated cage such that the plurality of cavities of the ice tray engage the ejector bar in said predetermined angular range, and wherein a lower portion of the plurality of cavities of the ice tray is made of a resilient material and the ice pieces are ejected from the plurality of cavities when the ejector bar contacts and deforms the lower portion of the plurality of cavities.
However, Ito teaches further comprising an ejector bar (eccentric shaft 6 Figs. 1 and 3) extending through the inner elongated cavity of the elongated cage (Fig. 1), wherein the ejector bar is offset from the central revolving axis of the elongated cage (Figs 2 and 3) such that the plurality of cavities of the ice tray engage the ejector bar in said predetermined angular range (Figs. 2 and 3, paragraph [017]), and wherein a lower portion of the plurality of cavities of the ice tray is made of a resilient material (highly tearable and flexible elastic material paragraph [015]) and the ice pieces are ejected from the plurality of cavities when the ejector bar contacts and deforms the lower portion of the plurality of cavities(paragraph [018]) to allow for the ice to be separated from the ice tray and to provide longer lasting ice trays.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763